ON-LINE SPACE DETECTION
DEVICE FOR WHEEL INNER RIM



EXAMINER’S COMMENT


DRAWINGS

The drawings filed on Aug. 26, 2019 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office Action. The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include element numbers which are set forth in the specification and because they include element numbers which are not set forth in the specification.
Specifically, many of the element numbers used in the drawings do not correspond to the element numbers used in the specification and vice-versa. For instance, the drawings set forth element numbers 1 - 49, 26-1, 26-2, and 26-3, yet the specification sets forth many of these same element numbers but preceded with the letters A, B, C, or D. As an example, the drawings set forth the element numbers 3, 13, 33, 46, and 26-2 whereas the specification sets forth A3, B13, C33, D46, and B26-2.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action. The objection to the drawings will not be held in abeyance.


REASONS FOR ALLOWANCE

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest an on-line space detecting device for wheel inner which comprises, at least, a frame, a servo motor, a synchronous gear, a bottom plate, a synchronous belt, a base, a connecting shaft, a shaft sleeve, a lower end cap, an oil cylinder, a bearing, a gland, bearings, a chassis, a flange, a locating pin, springs, rising flaps, a rising core, a probe holder as all claimed,
in combination with the remaining limitations of the claim.




CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. For further assistance or access to the automated information system, call 800-786-9199 or 571-272-1000.
/Eric S. McCall/
Primary Examiner
Art Unit 2856